Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 1 of 15   PageID #: 3117



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 13-00514-SOM-2
                               )
           Plaintiff,          )           ORDER GRANTING DEFENDANT
                               )           SUGALU GALU’S MOTION FOR
                               )           COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 SUGALU GALU,                  )
                               )
           Defendant.          )
                               )
 _____________________________ )

                 ORDER GRANTING DEFENDANT SUGALU GALU’S
                    MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             In 2014, Defendant Sugalu Galu pled guilty to one count

 of conspiracy to distribute 50 grams or more of methamphetamine,

 in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.

 This court sentenced him to the mandatory minimum of 20 years in

 prison.    In 2018, Congress amended 21 U.S.C. § 841 as part of the

 First Step Act, but did not make that amendment retroactive.

 Under today’s law, Galu’s mandatory minimum sentence would be 15

 years.

             Galu now moves for compassionate release under 18

 U.S.C. § 3582(c)(1)(A).      He is 48.    The primary basis for his

 motion is the COVID-19 pandemic.        He contends that his underlying

 medical conditions (morbid obesity, hypertension, sleep apnea,

 asthma, and kidney disease) make him vulnerable to complications

 if he contracts COVID-19.       Galu is housed at FCI Terminal Island,
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 2 of 15   PageID #: 3118



 which had a serious outbreak of COVID-19 in April.           During that

 outbreak, Galu tested positive for COVID-19, and he experienced

 many of the worst symptoms associated with the virus, including

 pneumonia, a fever, and difficulty breathing.          See ECF No. 336,

 PageID #    2538, 2543, 2556.     After considering the circumstances

 presented in this case, particularly the severity of Galu’s

 symptoms and the dangers he may face if exposed to the virus

 again, this court concludes that Galu has established

 extraordinary and compelling reasons that warrant a reduction in

 his sentence.     The court grants his motion.

 II.         ANALYSIS.

             Galu’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

                                       2
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 3 of 15   PageID #: 3119




 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements.          United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Galu has satisfied the time-lapse requirement of
                   18 U.S.C. § 3582(c)(1)(A).

             Galu submitted an administrative compassionate release

 request to the warden of his prison on June 10, 2020, more than

 30 days ago, although after he had filed his initial

 compassionate release request with this court. See ECF No. 338,

 PageID # 2891.     The Government is not contesting Galu’s

 satisfaction of the exhaustion requirement.          Id. at 2891-92.

 Accordingly, this court finds that Galu has fulfilled the first

 requirement of § 3582(c)(1)(A).

             B.    Galu has demonstrated that extraordinary and
                   compelling circumstances justify his early
                   release.

             This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

                                       3
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 4 of 15   PageID #: 3120



 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 This court has also stated that, in reading § 3582(c)(1)(A) as

 providing for considerable judicial discretion, the court is well

 aware of the absence of an amended policy statement from the

 Sentencing Commission reflecting the discretion now given to

 courts under that statute.       See United States v. Scher, 2020 WL

 3086234, at *2 (D. Haw. June 10, 2020); United States v.

 Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

 States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

             The CDC currently lists the following conditions as

 creating an increased risk of a severe illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 or higher)

             *Serious heart conditions, such as heart failure,
             coronary artery disease, or cardiomyopathies

             *Sickle cell disease

             *Type 2 diabetes mellitus

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/


                                       4
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 5 of 15   PageID #: 3121



 people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

 ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

 roups-at-higher-risk.html (last visited August 28, 2020).

             The CDC also lists the following as possibly increasing

 the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)

             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Pregnancy

             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Smoking

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

 Id.

             Under the CDC’s guidance, Galu’s morbid obesity, kidney

 disease, and hypertension place him at risk of a severe illness

 if he contracts COVID-19.       Possibly, his asthma also places him

 at risk, but that is difficult to determine because the CDC says

                                       5
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 6 of 15   PageID #: 3122



 that moderate to severe asthma presents a risk, and the record is

 unclear as to whether Galu’s asthma falls in that range.            The CDC

 recognizes that “[t]he more underlying medical conditions someone

 has, the greater their risk is for severe illness from COVID-19.”

 Id.   Because Galu appears to have several different underlying

 conditions that place him at risk, the virus poses a substantial

 threat to him.

              Galu is housed at FCI Terminal Island.       Early in the

 COVID-19 pandemic, the virus spread rapidly through the prison.

 Because the parties offered conflicting accounts of the prison’s

 present conditions, this court deferred ruling on this motion

 until it could review an expert report by Dr. Michael Rowe

 summarizing the current state of the outbreak at Terminal Island

 in Wilson v. Ponce, No. CV. 20-4451 (C.D. Cal.).          Dr. Rowe filed

 that report on August 24, 2020.

              Two of Dr. Rowe’s conclusions are particularly

 important.    On the one hand, Dr. Rowe determined that “there is

 almost no active virus in the institution[.]”          ECF No. 345-2,

 PageID # 3042.     Dr. Rowe noted that only two inmates still had

 COVID-19, and they are in quarantine.         Id.   Of those two inmates,

 one “is probably not even infectious, and the other will likely

 have met release criteria by the date of submission of this

 report.”     Id.   But “the possibility for a devastating return of

 the outbreak remains.”      Id.   Even though FCI Terminal Island has


                                       6
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 7 of 15   PageID #: 3123



 “instituted many appropriate practices, and, overall, is

 complying with the most current CDC recommendations for

 correctional facilities,” all prisons face unique challenges in

 responding to the coronavirus.        Id.   “Correctional institutions

 are, intrinsically, not designed to provide adequate social

 distancing.”     Id. at 3035.    The risks of a second outbreak are

 further heightened because prison officials are not in total

 compliance with measures designed to prevent COVID-19 from re-

 entering the prison or once again spreading.          Id. at 3074-96.

              In sum, while Galu might not be in immediate danger of

 being reinfected, the possibility that he will be exposed to the

 virus again in the future cannot be ignored.          One factor this

 court must consider is Galu’s previous exposure to COVID-19.

 Galu was diagnosed with COVID-19 in late April.          There is no

 dispute that his symptoms were serious.         ECF 336, PageID # 2535.

 He was hospitalized with pneumonia, a fever, and difficulty

 breathing.     Id. at 2538, 2543, 2556.     Even today, he says he

 often feels like a “fish out of water” because he has trouble

 breathing.    ECF No. 339-7, PageID # 2957; ECF No. 339-8, PageID #

 2959.   He reports that his symptoms have recently “progressively

 worsened.”    ECF No. 339-8, PageID # 2959.

              Galu possibly has some immunity against future

 infection.    Individuals infected by certain other viruses have at

 least some immunity, although the strength and length of that


                                       7
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 8 of 15   PageID #: 3124



 immunity may vary.      This court is acutely aware that no one

 completely understands how the coronavirus operates.             Evidence

 suggests that COVID-19 antibodies decline over time.             Some

 experts, however, have indicated that individuals infected with

 COVID-19 are likely to remain immune even after their antibody

 count drops.     As one article put it, “[a] decline in antibodies

 is normal after a few weeks, and people are protected from the

 coronavirus in other ways.”       Apoorva Mandavilli, Can You Get

 COVID-19 Again? It’s Very Unlikely, Experts Say, N.Y. Times, July

 22, 2020, https://www.nytimes.com/2020/07/22/health/

 covid-antibodies-herd-immunity.html; see also Martin Finucane,

 Here’s What You Need To Know About Fading Coronavirus Antibodies,

 Boston Globe, July 23, 2020, https://www.bostonglobe.com/

 2020/07/23/nation/heres-what-you-need-know-about-fading-coronavir

 us-antibodies/; Derek Thompson, How Long Does COVID-19 Immunity

 Last?, The Atlantic, July 20, 2020, https://www.theatlantic.com/

 ideas/archive/2020/07/could-covid-19-immunity-really-disappear-mo

 nths/614377/.     Even after COVID-19 antibodies decline, the body

 might retain immunological memory that allows it to quickly

 produce new antibodies to respond to a second infection.                See

 Finucane.    Some experts therefore posited that, at the very

 least, it is highly unlikely that individuals will contract the

 coronavirus twice.      See id.

             More recently, researchers reported that “[a] Hong Kong


                                       8
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 9 of 15   PageID #: 3125



 man who was initially infected with the coronavirus in March and

 made a full recovery was reinfected more than four months later

 after a trip abroad.”      Adam Taylor and Ariana Eunjung Cha, First

 Coronavirus Reinfection Documented in Hong Kong, Researchers Say,

 Washington Post, August 24, 2020, https://www.washingtonpost.com/

 health/2020/08/24/coronavirus-reinfection-hong-kong/.            Shortly

 after that, “researchers in the United States [reported] their

 first documented case of a patient who got COVID, recovered and

 then got it again[.]”      Nate Wood, Nevada lab confirms 1st

 coronavirus reinfection in the US, ABC News, Aug. 28, 2020,

 https://abcnews.go.com/Health/nevada-lab-confirms-1st-coronavirus

 -reinfection-us/story?id=72691353.        Nevertheless, “[s]cientists

 [still] say that although reinfection is likely possible, it’s

 also extremely rare.”      Id.   Notably, these are the “the first

 documented reinfection[s] among nearly 6 million COVID-19 cases

 to date.”    Id.

             This court is in no position to make a definitive

 determination about immunity.       But, in any evaluation of whether

 there are extraordinary and compelling reasons warranting a

 reduction in his sentence, this court can no more ignore the

 possibility of immunity than it can ignore the possibility of

 reinfection.

             The court also must consider the time remaining on

 Galu’s sentence.     He has been in custody since May 2013, so he


                                       9
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 10 of 15   PageID #: 3126



  has been incarcerated for more than 7 years.         Galu argues that

  this court should consider the impact of the First Step Act on

  that sentence.    This court has previously held that a change in

  the law may be a relevant consideration in determining whether

  extraordinary and compelling circumstances justify a defendants’

  release, although this court has declined to rely on a statutory

  change as the sole consideration when Congress has not made the

  change retroactive.     United States v. Cisneros, 2020 WL 3065103,

  at *3-4 (D. Haw. June 9, 2020).       Under § 3582(c)(1)(A), a court

  must consider whether a reduced sentence would reflect the

  seriousness of the defendant’s offense, promote respect for the

  law, provide just punishment for the offense, or afford adequate

  deterrence to criminal conduct.       18 U.S.C. § 3582(c)(1)(A); 18

  U.S.C. § 3553(a).     A change in the law under which a defendant

  would receive a reduced sentence if sentenced today could affect

  all of those considerations.

             Although Galu was sentenced to the then-mandatory

  minimum of 20 years in prison, today the mandatory minimum would

  be 15 years.    Taking anticipated good time credit into account,

  Galu has therefore served a little more than half of the

  mandatory minimum sentence he would face under today’s law.

             Finally, the court considers Galu’s history.          Before he

  was arrested in this case, Galu served as “muscle” at a site

  known to be a place where prostitution, gambling, and drug


                                      10
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 11 of 15   PageID #: 3127



  dealing were occurring.      Galu was sentenced in an earlier federal

  criminal case after pleading guilty to having sold

  methamphetamine and of having used a firearm as protection while

  trying to collect a debt.      ECF No. 144, PageID # 528.        Galu

  served his prison sentence in that earlier case and began his

  supervised release term in October 2011.         By May 2013, he had

  been indicted in the present case.        This history gives this court

  concern about how quickly he returned to criminal behavior.

               On the other hand, Galu’s record while in prison is

  encouraging.    Although in 2013 (before he was sentenced) Galu was

  disciplined in prison for having destroyed property worth $100 or

  less, see ECF No. 338-5, PageID # 2922, he has not been

  sanctioned again.     Moreover, Galu has completed a number of

  educational courses, although he has not yet earned his GED.             ECF

  No. 333-7.

               In considering Galu’s potential rehabilitation, this

  court also finds Galu’s 10-year supervised release term to be

  significant.    Even after he is released, this court will be able

  to keep an eye on Galu to ensure that he continues to work

  towards his rehabilitation.      If Galu does violate the terms of

  his release, this court can quickly intervene.          The length of

  Galu’s supervised release, when combined with his conduct while

  in prison, provides reassurance to this court that he is unlikely

  to pose a danger to the safety of any other person or the


                                      11
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 12 of 15   PageID #: 3128



  community if he is released.       Consequently, Galu’s release

  appears consistent with the guidelines promulgated by the

  Sentencing Commission.      See U.S.S.G. § 1B1.13 (stating that an

  inmate should not be released unless he or she “is not a danger

  to the safety of any other person or to the community, as

  provided in 18 U.S.C. § 3142(g)”).

             The balancing process in this case is complex.           Galu, a

  repeat offender, still has a significant amount of time left on

  his sentence.    At 48 (nearly 49), he is not of such an advanced

  age that he is in the most highly vulnerable population.

  Moreover, although his compassionate release request is

  predicated on his susceptibility to developing complications from

  COVID-19, he may now have some immunity.

             At the same time, Galu has several different medical

  conditions that make him vulnerable to COVID-19, as Galu’s

  serious symptoms during his infection in April demonstrate.            This

  court is very focused on the severity of those symptoms.            When it

  comes to Galu’s medical condition, that is one of the only things

  that is certain.     Current knowledge about the coronavirus

  provides no certainty about how likely it is that Galu has some

  form of immunity, and, if he does, how long it will last.

  Similarly, this court can only speculate about whether a second

  infection is likely to be worse than the first.          In light of that

  uncertainty and Galu’s serious symptoms in April, this court


                                      12
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 13 of 15   PageID #: 3129



  selects a cautious path about Galu’s medical prospects.           Adding

  to that caution are the conditions at FCI Terminal Island.            In an

  abundance of caution regarding Galu’s medical risks at FCI

  Terminal Island and with reliance on Galu’s encouraging conduct

  while incarcerated as well as on the length of Galu’s supervised

  release term, this court concludes that Galu has demonstrated

  extraordinary and compelling reasons that warrant his

  compassionate release and that release is consistent with the

  Sentencing Commission’s policy statements.

  III.       CONCLUSION.

             Galu’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is granted.

             Galu’s sentence is reduced to time served plus 3 days.

  The 3-day period is intended to allow the Bureau of Prisons to

  make travel arrangements for Galu to travel to Hawaii and for his

  family to remove guns and alcohol from the residence.            (Although

  in orders in other cases, this court has reduced sentences to

  time served plus 15 days, the court deems a 3-day period

  sufficient here, given Galu’s prior infection.)          Following the 3

  days, Galu shall be released to begin his term of supervised

  release.

             Galu faces a 10-year term of supervised release, and

  that term is substantial enough that the court orders no

  supplemental period of supervised release.


                                      13
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 14 of 15   PageID #: 3130



             Galu shall abide by all of the standard, mandatory, and

  special conditions of supervised release previously imposed,

  including the ban on firearms and alcohol.         Also, Galu must abide

  by the following additional special conditions:

             7. You must participate in an educational
             services program and follow the rules and
             regulations of that program. Such programs
             may include high school equivalency
             preparation and other classes designed to
             improve your proficiency in skills such as
             reading, writing, mathematics, or computer
             use.

             8. You must participate in a vocational
             services program and follow the rules and
             regulations of that program. Such program
             may include job readiness training and skills
             development training.

             9. You must participate in a cognitive
             behavioral treatment program and follow the
             rules and regulations of that program. The
             probation officer, in consultation with the
             treatment provider, will supervise your
             participation in the program (provider,
             location, modality, duration, and intensity).
             Such programs may include group sessions led
             by a counselor or participation in a program
             administered by the probation office.

             10. You will be monitored by radio frequency
             technology for a period of 270 days, and you
             must follow the rules and regulations of the
             location monitoring program, pursuant to the
             Participant’s Agreement. You are restricted
             to your residence at all times except for
             employment; education; religious services;
             medical, substance abuse, or mental health
             treatment; attorney visits; court
             appearances; court-ordered obligations; or
             other activities as pre-approved by the
             probation officer. You shall earn leave as
             determined by the probation officer. Upon
             securing gainful employment, you must pay the

                                      14
Case 1:13-cr-00514-SOM Document 349 Filed 09/14/20 Page 15 of 15    PageID #: 3131



              costs of the program, as directed by the
              probation officer.

              Galu is ordered to abide by all quarantine requirements

  in effect in the State of Hawaii and in the City and County of

  Honolulu for persons traveling from out of state.            In addition,

  Galu is ordered to report by telephone (808-541-1283) to the

  United States Probation Office, District of Hawaii, within 72

  hours of his release from BOP custody.

              It is so ordered.

              DATED: Honolulu, Hawaii, September 14, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Galu, Cr. No. 13-00514-SOM-2; ORDER GRANTING DEFENDANT SUGALU
  GALU’S MOTION FOR COMPASSIONATE RELEASE




                                       15
